        Case 1:20-cv-01205-DAD-JLT Document 28 Filed 08/26/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DONOVIN LAST, on behalf of himself and           Case No.: 1:20-cv-01205-DAD JLT
     all others similarly situated,
12                                                    ORDER GRANTING THE PRO HAC VICE
                    Plaintiff,                        APPLICATION OF ROBERT LOMBARDI
13                                                    (Doc. 27)
            v.
14
     M-I, LLC, et al.,
15
                    Defendants.
16
17          Robert Lombardi has applied to appear pro hac vice for M-I,LLC. (Doc. 27) He has
18   demonstrated good standing in the courts in the State of Louisiana (Doc. 27 at 3) and has paid the fee
19   for admission. Id. He has not been admitted pro hac vice over the last year. Therefore, the
20   application is GRANTED.
21
22   IT IS SO ORDERED.
23
        Dated:     August 26, 2021                             _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
